Citation Nr: 0904569	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-20 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the 
Veteran's death 


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran's service was determined as pre-World War II 
service from September 1, 1941, to December 7, 1941; 
beleaguered service from December 8, 1941, to April 8, 1942; 
prisoner of war (POW) status from April 9, 1942, to July 3, 
1942; no casualty status from July 4, 1942, to April 24, 
1942; status under the Missing Persons Act (MPA) terminated 
(MPAT) April 24, 1942; and regular Philippine Army service 
from April 25, 1945 to March 12, 1946.  The Veteran died in 
October 1992.  The appellant is his widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision from 
the Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
Veteran's death in July 2000 and October 2002 rating 
decisions; the appellant did not perfect an appeal of these 
decisions.

2.   Evidence received since the October 2002 RO decision, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for the cause of the veteran's death, and 
it raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The July 2000 and October 2002 rating decisions denying 
service connection for the cause of the Veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
October 2002 rating decision to reopen a claim for service 
connection for the cause of the Veteran's death.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO received the appellant's original claim for service 
connection for the cause of the veteran's death in January 
2000.  It denied the claim in July 2000 and October 2002 
rating decisions.  She did not file a notice of disagreement 
to the denials.  Therefore, the RO's decisions of July 2000 
and October 2002 are final.  38 U.S.C.A. § 7105.

In March 2006, the appellant petitioned to reopen the claim.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

According to VA regulation in effect at the time she 
petitioned to reopen her claim, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The July 2000 and October 2002 rating decisions denied 
service connection for the cause of the Veteran's death 
because there was no evidence that the Veteran had a cardiac 
condition in service.  Evidence of record at that time 
consisted of service treatment records, and the Veteran's 
death certificate showing that he died of cardiac arrest.

Effective October 7, 2004, VA amended 38 C.F.R. § 3.309(c), 
pertaining to presumptive service connection for diseases 
specific to former POW's by adding atherosclerotic heart 
disease and its complications, including myocardial 
infarction, to the list of presumptive diseases.  VA 
explained that atherosclerotic heart disease encompassed 
ischemic heart disease.  69 Fed. Reg. 60,083, 60,087 (Oct.7, 
2004) (codified at 38 C.F.R. § 3.309(c)).

The Board finds that new and material evidence has been 
received since the October 2002 rating decision.  
Specifically, Cerenante M. Robles, M.D., indicated that he 
treated the Veteran for hypertension in 1991.  The new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
when considered with the previous evidence that the Veteran 
was a POW who died of cardiac arrest.  Therefore, new and 
material evidence has been received.  The claim is reopened.  
38 U.S.C.A. § 5108.  However, as will be discussed below, 
additional development is needed prior to a resolution of the 
claim on the merits.  


ORDER

As new and material evidence has been received, the claim for 
service connection for the cause of the veteran's death is 
reopened.  To this extent, the appeal is granted.


REMAND

The certificate of death shows that the veteran died in 
October 1992 of a cardiac arrest.  The Veteran submitted a 
"certification" dated in March 2006 from Pedro Rosales III, 
M.D., stating that he was the deceased Veteran's physician 
who examined him and determined that his death was due to 
cardiac arrest secondary to acute myocardial infarction.  The 
RO noted that there was no entry for this "physician" in 
the Republic of the Philippines Professional Regulation 
Commission database, and that the death certificate was 
signed by another physician.  Although Dr. Rosales submitted 
the Veteran's treatment records from 1989 and 1990, he did 
not submit the medical records immediately preceding the 
veteran's death in 1992.  In addition, in 2006, Dr. Robles 
stated that he treated the Veteran for hypertension in 1991.  
However, actual treatment records from Dr. Robles is also not 
of record.  

Prior to a resolution of this claim on the merits, additional 
development is needed.  The RO must make another attempt to 
secure medical records regarding any evaluation or treatment 
the veteran received after service, particularly relating to 
any hypertension that he may have had.  38 C.F.R. § 
3.159(c)(1).


Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the appellant to 
obtain information regarding any 
evaluation or treatment the veteran 
received after service, to include the 
Veteran's medical records from Dr. 
Rosales immediately preceding the 
Veteran's death in 1992, and from Dr. 
Robles, in 1991.  Inform the appellant 
that medical treatment records relating 
to any hypertension/heart disease that he 
may have had are particularly important 
regarding this claim.  After obtaining 
proper consent, the RO must secure the 
medical records and associate them with 
the claims file.  If the actual treatment 
records requested are unavailable, Dr. 
Rosales and/or Dr. Robles should indicate 
the information they relied upon in 
providing their statements.  

2.  Request that Dr. Rosales provide any 
documentation to show that he is a 
licensed physician.  

3.  Then readjudicate the claim on the 
merits.  If the claim continues to be 
denied, send the appellant a supplemental 
statement of the case and give her time 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


